Bullard, J.,

delivered the opinion of the court.
This case presents the same questions which have just been considered in the case of Lesassier vs. Dashiell, it being a suit on another instalment of the price. Other incidental questions arose, however, which we proceed to notice.
The appellant contends, that the court erred in overruling his exception, by which he insisted on his right to have the legal delays for answering before the first day of the term, ' and in setting down the case for trial at that term. We are of opinion that the court did not err. The 310th article of the Code of Practice, authorizes a judgment by default after the legal delays ; that is, after ten days from the service of citation, when the defendant resides in the place of holding the court, and the addition of one day for every ten miles that his residence is distant from such place. It does not distinguish whether these days are to run in vacation, or in term time. Whenever that delay expires, in our opinion, if the court be in session, the plaintiff is entitled to a judgment by default, if the defendant fails to answer. The article 317, *473provides that it shall suffice that the answer is filed on the first day of the term, even when the delay expires sooner.
The endorsements on the note were in blank, and the plaintiff was permitted to strike out the last on the trial. We see no objection to this. Chitty on Bills, 371.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.